Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 1 of 52               PageID 192



                           UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 TIGER LILY LLC;
 HUNTER OAKS APARTMENTS UTAH, LLC;
 NORTH 22ND FLAT, LLC;
 CHERRY HILL GARDENS LLC;
 CHURCHILL TOWNHOMES LLC; and
 BRITTANY RAILEY
 APPLEWOOD PROPERTY MANAGEMENT, LLC;

        Plaintiffs


 vs.                                                     No: 2:20-cv-2692



 UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
 and BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of
 Housing and Urban Development;
 UNITED STATES DEPARTMENT OF JUSTICE
 and WILLIAM P. BARR, in his official capacity as United States Attorney General;
 UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION
 and NINA B. WITKOVSKY, in her official capacity as Acting Chief of Staff of the Center for
 Disease Control and Prevention;
 UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES
 and ALEX AZAR, in his official capacity as United States Secretary of Health and Human
 Services;
 VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States
 Surgeon General; and
 D. MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
 Western District of Tennessee

        Defendants.




   FIRST AMENDED COMPLAINT FOR DECLARATORY JUDGMENT, VACATUR,
                      AND INJUNCTIVE RELIEF
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 2 of 52                      PageID 193



        For their causes of action, Plaintiffs, through their undersigned counsel of record, Glankler

 Brown, PLLC, would show unto this Honorable Court, by and through this First Amended

 Complaint 1, as follows:

                                  PRELIMINARY STATEMENT
        Plaintiffs, and their undersigned counsel, bring this action with humility and reticence.

 Plaintiffs have great respect and admiration for the United States of America, its founders, whose

 vision established this republic under the framework of our Constitution, and our governmental

 leaders, including those named herein as Defendants by virtue of their official capacities, who have

 led this nation with the goal of making it a more perfect union. Plaintiffs’ action herein is in no

 way intended to be a critique of our government’s intentions, nor is it intended to be viewed as a

 political attack on the motivations of our elected and appointed governmental leaders – past or

 present.




 1
   For ease of reference for this Honorable Court and the Defendants, Plaintiffs’ First Amended
 Complaint includes substantive changes to the Original Complaint (D.E. 1) filed September 16,
 2020, through inclusion of a new Count, beginning at Paragraph 100 and continuing through
 Paragraph 134, which, among other things, asserts a claim against the Defendants for multiple
 violations of 5 U.S.C. § 553, The Administrative Procedure Act. Plaintiffs have also included
 herein additional allegations under Count IV for vagueness and overbreadth in the construction
 and enforcement of the Halt Order and under Count VIII, namely, that the complete bar imposed
 by the Tennessee State Courts resulting from the vagueness and overbreadth of the Halt Order has
 resulted in the unlawful denial of Plaintiffs’ rights to access the judiciary. Finally, Plaintiffs
 substantively modified Counts IX, X, and their Prayer for Relief by adding requests for the
 immediate set aside and vacatur of the Halt Order for violation of the Administrative Procedure
 Act or, alternatively, the issuance of a permanent injunction from enforcement of the Halt Order
 for violation of the Administrative Procedure Act and numerous constitutionally protected rights,
 or, alternatively, the issuance of a preliminary injunction from enforcement of the Halt Order for
 violation of the Administrative Procedure Act and numerous constitutionally protected rights.
 These changes do not fundamentally alter the arguments and claims for relief previously
 articulated in Plaintiffs’ Memorandum in Support of Motion for Emergency Hearing and
 Injunction filed on September 27, 2020 (D.E. 12) but are more specifically broken out herein as
 separate counts to better delineate the claims and relief sought by Plaintiffs. The remainder of
 Plaintiffs’ First Amended Complaint is the same to the Original Complaint in all other respects.
                                                   2
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 3 of 52                        PageID 194



        Instead, the greatness of our nation, so established by our forefathers through the

 Constitution, protected and preserved by brave men and women, and championed by our

 government, can only be sustained and empowered when the citizenry is entitled to respectfully

 challenge government action that potentially runs afoul of our principles and laws. Indeed, it is

 our duty as citizens to undertake such action.

        Plaintiffs recognize that the current health crisis arising out of COVID-19 has impressed

 upon the citizens and government of the United States a great responsibility. The legislative and

 executive branches of the federal government, as well as those of the various states, have

 undertaken diverse and varied efforts to halt the spread of this debilitating pandemic. These varied

 efforts have taken the form of sundry public health mandates, economic protections, laws, orders,

 and regulations. There is little doubt that the aim of these efforts to preserve, protect, defend, and

 support the citizenry are undertaken nobly.

        And yet, government action —particularly at this time— must still be consistent with the

 fundamental and protected rights of all and cannot be the result of an over-reach of authority. The

 recently promulgated Centers for Disease Control order suspending all residential evictions

 nationwide infringes upon the constitutional rights of property owners and managers, large and

 small, by preventing —and taking from— those owners and managers, without authority or proper

 justification, the free and unrestricted use and enjoyment of their property without just

 compensation and without due process of law.

        Plaintiffs readily acknowledge the nobility of the CDC’s and, by extension, the executive

 branch’s, desire to help those profoundly affected by the current health crisis; however, that help

 must conform to the law and must not infringe unlawfully upon the rights of others.

        As beneficiaries of the legacy so created by our forefathers, these Plaintiffs feel a duty to

 ensure that the rights of all people are protected. And as fiduciaries of the law and officers of the

                                                   3
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 4 of 52                           PageID 195



 court, undersigned counsel feel a duty to ensure that the rights of all people are preserved. It is

 within this framework, and the desire only to seek the truth in facts and justice, that the subject

 action is respectfully brought.

                                           INTRODUCTION

         The Plaintiffs are a diverse group of individuals and business organizations that own and/or

 manage residential real property in the form of multi-family apartment complexes, duplexes,

 townhomes and single family residences (hereinafter referred to as “Units”), all located within the

 Western District of Tennessee. Plaintiffs provide safe and quality housing for individuals and

 families of all ages, races, colors, genders, national origins, and religions. In addition, several of

 these Plaintiffs also provide safe and quality housing for individuals with mental and/or physical

 disabilities and others in need of, and lawfully entitled to, special accommodations.

         While the Plaintiffs generate income from their business activities —income that supports

 both their own families and the families’ of their employees— each Plaintiff fundamentally feels

 a sense of duty to provide safe and quality housing to those in need and with strict adherence to

 local, state and federal laws and guidelines.

         As part of their regular business activities, the Plaintiffs, and hundreds others like them

 who own and/or manage properties within the Western District of Tennessee, lease Units to

 individuals and families (hereinafter referred to as “tenants”) under written residential lease

 contracts (hereinafter referred to as “lease agreements”) compliant with the Tennessee Uniform

 Residential Landlord Tenant Act, T.C.A. § 66-28-101, et seq. (“URLTA”).                    These lease

 agreements include provisions, amongst others: (i) establishing the term of the tenant’s leasehold

 interest in the Unit, after which the tenant is legally required to surrender possession of the Unit to

 the relevant Plaintiff, and (ii) entitling Plaintiffs to the timely payment from the tenant of the agreed

 upon monthly rent. Plaintiffs rely upon the rental income received from their tenants to provide
                                                    4
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 5 of 52                        PageID 196



 the services needed by the tenants and to pay expenses, including, but not limited to, upkeep and

 maintenance of the Units, applicable real estate, franchise, and excise taxes, and mortgage and

 debt service obligations. When the tenants fail to pay rent as required under the lease agreements,

 they are in material breach of the lease agreements, and the URLTA grants Plaintiffs the legal right

 to terminate the lease agreement, commence proceedings to evict the defaulting tenants, dispossess

 the tenants from the Units, regain possession of the Units, secure a judgment for rent arrearage,

 and re-let the Units to new rent-paying tenants. This rental paradigm exists in all fifty (50) states,

 and the District of Columbia, and is an underlying and basic right of property ownership and

 leasehold interests.

        Following the outbreak and spread of COVID-19 in early 2020, Congress enacted the

 Coronavirus Aid, Relief, and Economic Security Act (the “Cares Act”). The Cares Act imposed

 a moratorium upon residential evictions for many of these Plaintiffs and any other owners or

 managers of “covered properties,” as broadly defined in the Cares Act, for a period of 120 days

 commencing at enactment. The Cares Act resulted in these Plaintiffs, as well as other property

 owners and managers in the Western District of Tennessee and nationwide, being forced to

 continue to allow non-paying, delinquent, and defaulting tenants to remain in their Units, and

 required Plaintiffs to continue to unilaterally incur all the costs of providing these tenants with

 services without receipt of rental income. The foregoing notwithstanding, the Cares Act also

 provided contemporaneous relief to some of the Plaintiffs in the form of mortgage and tax

 forbearances, Paycheck Protection Program (PPP) forgivable loans, and other COVID-19 related

 government assistance.

        The Cares Act eviction moratorium enacted by Congress expired July 24, 2020 but

 contained a thirty (30) day post-expiration notice period which effectively extended the Cares Act

 eviction moratorium through August 25, 2020. Congress elected not to extend the eviction

                                                   5
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 6 of 52                      PageID 197



 moratorium through further legislation and, on August 8, 2020, President Donald J. Trump

 (hereinafter “President Trump”) directed his administration, and certain cabinet departments

 within the executive branch of the federal government, without Congressional authorization, to

 “take all lawful measures to prevent residential evictions and foreclosures resulting from financial

 hardships caused by COVID-19.” (Emphasis added).            In apparent furtherance of President

 Trump’s August 8, 2020 directive, on September 4, 2020, the acting Chief of Staff for the Center

 for Disease Control, Nina Witkovsky, in coordination and with the concurrence of Dr. Benjamin

 S. Carson, Secretary of the United States Department of Housing and Urban Development, both

 Alex Azar and Vice Admiral Jerome Adams, M.D. of the United States Department of Health &

 Human Services, and with civil and criminal enforcement authority delegated to William P. Barr

 and D. Michael Dunavant, of the United States Department of Justice, promulgated an order styled

 “Temporary Halt in Residential Evictions to Prevent the Further Spread of Covid 19”. This Halt

 Order expands the scope of the original eviction moratorium against these Plaintiffs from “covered

 properties” under the Cares Act to all individuals and business organizations that own and/or

 manage any residential real property anywhere in the United States. The Halt Order effectively

 prevents all evictions against any non-paying, delinquent, and defaulting tenants through

 December 31, 2020.      Unlike the Cares Act, neither the Halt Order, nor any associated law,

 regulation, rule, or order promulgated by any branch or agency of the federal government, provides

 contemporaneous relief of any kind to the Plaintiffs during this mandated additional four (4) month

 eviction moratorium.

        The Halt Order is, ostensibly, premised upon the theory that non-paying, delinquent, and

 defaulting tenants who are evicted from Units might become homeless and, if they became

 homeless, might further spread COVID-19. Importantly, the Halt Order provides no scientific,

 statistical, or anecdotal basis for this nationwide directive. While offering nothing in the form of

                                                  6
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 7 of 52                       PageID 198



 compensation or other relief to the Plaintiffs so deeply prejudiced, the Halt Order instead threatens

 substantial civil and criminal (jail) sanctions against any property owners and/or managers who do

 not comply with the terms of the Halt Order.

        The Halt Order was promulgated in clear and express violation of both the procedural and

 substantive prerequisite components of the Administrative Procedure Act and therefore, without

 any further review, is unlawful and must be immediately struck down by this Honorable Court as

 unenforceable and void ab initio.

        Moreover, as a result of the Halt Order’s eviction moratorium, and without any associated

 and balanced relief for the Plaintiffs and other property owners and/or managers of residential real

 property, the federal government is unlawfully taking the private property of these individuals and

 companies, depriving them of both use and possession —without a hearing in which they could

 offer evidence as to why the taking is unlawful or otherwise not warranted by the particular facts

 and circumstances— and without any compensation, let alone just compensation, as fundamentally

 required under the law.

        The Halt Order therefore is unconstitutional, as it violates the Takings Clause and amounts

 to a denial and deprivation of substantive and procedural Due Process in violation of the Fifth

 Amendment to the United States Constitution (hereinafter referred to as the “Constitution”).

        In addition, the Halt Order is violative of the Tenth Amendment to the Constitution and its

 Anti-Commandeering Doctrine, the Supremacy Clause of the Constitution, and Plaintiffs’

 fundamental right to access the judiciary, among other bases. Enforcement of the Halt Order acts

 as an unlawful suspension of law, including state law.

        Finally, the CDC lacked the authority to promulgate and enforce the Halt Order under the

 cited bases, and, as a result, the Halt Order is an unenforceable ultra vires action.



                                                   7
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 8 of 52                      PageID 199



         Plaintiffs respectfully ask this Honorable Court for a declaratory judgment, among other

 things, finding that the Halt Order is violative of the Administrative Procedure Act and its due

 process requirements, as well as fundamental principles of constitutional law. The Halt Order must

 be declared a nullity and unenforceable. In the alternative, Plaintiffs would respectfully ask that

 this Honorable Court grant injunctive relief against the Defendants, precluding any effort by the

 Defendants to enforce any element of the Halt Order or to pursue any criminal or civil penalties

 against Plaintiffs for alleged violations of the Halt Order.

                                              PARTIES

         1.      Plaintiff, Tiger Lily, LLC, is a Tennessee limited liability company which owns

 and manages 94 Units within this jurisdiction.

         2.      Plaintiff, Hunter Oaks Apartments Utah, LLC, is a Utah limited liability company

 duly authorized to do business in the State of Tennessee which owns and manages 3,479 Units

 within this jurisdiction.

         3.      Plaintiff, North 22nd Flat, LLC, is a New Jersey limited liability company which

 owns and manages 268 Units within this jurisdiction.

         4.      Plaintiff, Cherry Hill Gardens, LLC, is a Tennessee limited liability company which

 owns and manages 50 Units within this jurisdiction.

         5.      Plaintiff, Churchill Townhomes, LLC, is a Tennessee limited liability company

 which owns and manages 26 Units within this jurisdiction.

         6.      Plaintiff, Brittany Railey, is an adult resident of Shelby County, Tennessee who

 owns 90 Units comprised of single-family homes within this jurisdiction.

         7.      Plaintiff, Applewood Property Management, LLC, is a Tennessee limited liability

 company which manages 1,405 Units within this jurisdiction.



                                                   8
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 9 of 52                    PageID 200



        8.      Upon information and belief, the Plaintiffs herein own and/or manage more than

 Five Thousand (5,000) residential Units located within the Western District of Tennessee and have

 each been adversely impacted by the Halt Order. Tiger Lily, LLC, Hunter Oaks Apartments Utah,

 LLC, North 22nd Flat, LLC, Cherry Hill Gardens, LLC, Churchill Townhomes, LLC, Brittany

 Railey, Applewood Property Management, LLC, are referred to herein collectively as “Plaintiffs”.

        9.      Established in 1965, Defendant, United States Department of Housing and Urban

 Development, is a cabinet department in the executive branch of the federal government (referred

 to herein as “HUD”). HUD may be served with process through The Associate General Counsel

 for Litigation, Office of Litigation - Room 10258, U.S. Department of Housing and Urban

 Development, 451 Seventh Street, S.W., Washington, D.C. 20410.

        10.     Defendant, Benjamin S. Carson, M.D. (referred to herein as “Secretary Carson”),

 is the Secretary of Defendant United States Department of Housing and Urban Development.

 Secretary Carson is sued only in his official capacity and may be served with process at the U.S.

 Department of Housing and Urban Development, 451 Seventh Street, S.W., Washington, D.C.

 20410. Service upon Secretary Carson is likewise being effectuated by and through service upon

 the United States pursuant to F.R.C.P Rule 4(i)(2).

        11.     Established in 1870, Defendant, United States Department of Justice, is a cabinet

 department in the executive branch of the federal government (referred to herein as the “DOJ”).

 The DOJ may be served with process through the U.S. Attorney General at 950 Pennsylvania Ave.,

 NW, Washington, D.C. 20530; the Assistant Attorney General for Administration, U.S.

 Department of Justice, Justice Management Division, 950 Pennsylvania Avenue, NW, Room

 1111, Washington, DC 20530; and the U.S. Attorney for the Western District at 167 North Main

 Street, Suite 800, Memphis, TN 38103.



                                                 9
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 10 of 52                   PageID 201



        12.     Defendant, William P. Barr (referred to herein as “Attorney General Barr”), is the

 United States Attorney General. Attorney General Barr is sued only in his official capacity and

 may be served at the U.S. Department of Justice, 950 Pennsylvania Avenue, NW, Room 1111,

 Washington, DC 20530. Service upon Attorney General Barr is likewise being effectuated by and

 through service upon the United States pursuant to F.R.C.P Rule 4(i)(2).

        13.     Established in 1946, the United States Center for Disease Control and Prevention

 (referred to herein as the “CDC”), is a national public health agency under the United States

 Department of Health and Human Services. The CDC may be served with process through Dr.

 Robert R. Redfield, Director, at 1600 Clifton Road, Atlanta, GA 30333.

        14.     Defendant, Nina B. Witkovsky (referred to herein as “Ms. Witkovksy”), is the

 Acting Chief of Staff of the Center for Disease Control and Prevention. Ms. Witkovsky is sued

 only in her official capacity and may be served at the Center for Disease Control and Prevention,

 1600 Clifton Road, Atlanta, GA 30333. Service upon Ms. Witkovksy is likewise being effectuated

 by and through service upon the United States pursuant to F.R.C.P Rule 4(i)(2).

        15.     Established in 1939 and renamed in 1979, the United States Department of Health

 & Human Services (referred to herein as “HHS”), is a cabinet department in the executive branch

 of the federal government. HHS may be served with process through its General Counsel Robert

 P. Charrow, at 200 Independence Ave, S.W. Room 713-F, Washington, D.C. 20201.

        16.     Defendant, Alex Azar (referred to herein as “Secretary Azar”), is the Secretary of

 Defendant United States Department of Health & Human Services. Secretary Azar is sued only

 in his official capacity and may be served at 200 Independence Ave, S.W., Washington, D.C.

 20201. Service upon Secretary Azar is likewise being effectuated by and through service upon the

 United States pursuant to F.R.C.P Rule 4(i)(2).



                                                   10
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 11 of 52                       PageID 202



        17.      Defendant, Vice Admiral Jerome M. Adams, M.D. (referred to herein as “Admiral

 Adams”), is the Surgeon General for the United States of America in the United States Department

 of Health & Human Services. Admiral Adams is sued only in his official capacity and may be

 served at 200 Independence Ave, S.W., Washington, D.C. 20201. Service upon Admiral Adams

 is likewise being effectuated by and through service upon the United States pursuant to F.R.C.P

 Rule 4(i)(2).

        18.      Defendant, D. Michael Dunavant (referred to herein as “U.S. Attorney Dunavant”),

 is the United States Attorney for the Western District of Tennessee. U.S. Attorney Dunavant is

 sued only in his official capacity and may be served at the U.S. Attorney’s Office, 167 North Main

 Street, Suite 800, Memphis, TN 38103. Service upon U.S. Attorney Dunavant is likewise being

 effectuated by and through service upon the United States pursuant to F.R.C.P Rule 4(i)(2).

        19.      The United States Department of Housing and Urban Development, United States

 Department of Justice, United States Center for Disease Control and Prevention, and United States

 Department of Health & Human Services are all duly created agencies of the federal government

 and the acts referenced herein were all taken in that capacity, under alleged government authority

 and color of law, and on behalf of the federal government and the administration of President

 Donald J. Trump. As such, these parties are sometimes referred to herein individually by their

 respective agency designations, and other times collectively as the “Government” or “Defendants”.


                                   JURISDICTION AND VENUE

        20.      Plaintiffs seek both declaratory and injunctive relief with respect to the Halt Order

 promulgated on September 4, 2020 by Ms. Witkovksy of the CDC in coordination and with the

 concurrence of Secretary Carson of HUD, Secretary Azar and Admiral Adams of HHS, and with

 threatened civil and criminal prosecution against all Plaintiffs by Attorney General Barr and U.S.


                                                  11
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 12 of 52                        PageID 203



 Attorney Dunavant of the DOJ for its violation.          Plaintiffs aver that the Halt Order is

 unconstitutional on a number of discrete grounds as it, inter alia, violates the Takings Clause and

 amounts to a denial of substantive and procedural Due Process, all in violation of the Fifth

 Amendment to the United States Constitution. Plaintiffs likewise aver that the Halt Order is

 violative of the Tenth Amendment to the United States Constitution and its Anti-Commandeering

 Doctrine, the Supremacy Clause of the Constitution, and Plaintiffs’ fundamental right to access

 the judiciary. Enforcement of the Halt Order acts as an unlawful suspension of law. Additionally,

 there is no legal or statutory bases conferring authority upon the CDC to enact and enforce the Halt

 Order and Congress has not delegated such authority to the executive branch or the CDC. As such,

 the Halt Order should be declared unconstitutional and unenforceable, and this Honorable Court

 should grant injunctive relief against the Defendants, who in their official capacities, seek to

 enforce the Halt Order and the penalties for alleged violations thereof.

        21.     This Honorable Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

 and 5 U.S.C. § 702 as to all claims for relief set forth in Plaintiffs’ Complaint because all such

 claims involve questions of federal law, and interpretation of federal statutes, rules, regulations,

 and/or orders, and the Constitution.

        22.     Jurisdiction to file suit against the Government and seek injunctive relief for

 violation of Plaintiffs’ constitutional rights is premised upon 28 U.S.C. § 1346(a)(2).

        23.     Jurisdiction for declaratory relief from this Honorable Court is premised upon 28

 U.S.C. §§ 2201, 2202.

        24.     All Plaintiffs conduct business within the Western District of Tennessee, own

 and/or manage residential real property impacted by the Halt Order located within the Western

 District of Tennessee, and currently have non-paying, delinquent, and defaulting tenants whom

 Plaintiffs are lawfully entitled to evict – but for the Halt Order - under a lease agreement and the

                                                 12
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 13 of 52                     PageID 204



 URLTA.. The Plaintiffs are at risk of criminal prosecution by Attorney General Barr and U.S.

 Attorney Dunavant if they fail to comply with the Halt Order, which absent intervention from this

 Honorable Court, would be initiated by U.S. Attorney Dunavant in the Western District of

 Tennessee. U.S. Attorney Dunavant is a resident of the Western District of Tennessee and all of

 his offices are located within the Western District of Tennessee.

          25.   Venue is appropriate in the Western District of Tennessee under 28 U.S.C. §§

 1391(b)(1), 1391(b)(2).

          26.   Rule 65 of the Federal Rules of Civil Procedure allows this Honorable Court to

 issue a preliminary injunction upon notice to the adverse parties.

                                              FACTS

          27.   Plaintiffs reflect a diverse group of individuals and business organizations who,

 upon information and belief, own and/or manage more than Five Thousand (5,000) residential

 Units located within the Western District of Tennessee, who are being denied the use, enjoyment,

 and possession of their Units, and who are suffering significant financial loss and damages –all as

 a direct and proximate result of the unconstitutional issuance and enforcement of the Halt Order.

          28.   As consideration for providing tenants leasehold interests, possession, and use of

 Units owned and/or managed by Plaintiffs, Plaintiffs and the tenants enter into lease agreements

 duly compliant with all provisions of the URLTA and federal law.

          29.   Amongst others, a material term in these lease agreements is the tenants’ mutually

 exclusive covenant to timely pay rent as compensation to Plaintiffs for use and possession of the

 Units.

          30.   Plaintiffs rely upon the rental income received from the tenants to provide services

 needed by the tenants and to pay expenses such as upkeep and maintenance of the Units, applicable



                                                 13
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 14 of 52                        PageID 205



 real estate, franchise, and excise taxes, mortgage obligations, and to provide income and livelihood

 to the individual Plaintiff owners, members, shareholders, and employees.

         31.      Under both the URLTA and general contract principles of Tennessee law, the

 failure of a tenant to timely pay his or her monthly rent obligation constitutes a material breach of

 the lease agreement and entitles Plaintiffs to initiate court action to terminate the lease agreement,

 dispossess the tenant from the Unit, and either retain the Unit in vacancy, or locate a new tenant

 to occupy the Unit for rent – whichever the Plaintiffs deem to be in their best interests.

         32.      In addition, these lease agreements contain a material term which identifies the

 agreed upon duration of tenants’ leasehold and possessory interest to the Unit.

         33.      Under both the URLTA and general contract principles of Tennessee law, absent

 mutual consent to the contrary, the failure of a tenant to vacate the Unit upon expiration of the

 lease term and to promptly return possession of the Unit to the owner or manager, constitutes a

 material breach of the lease agreement and entitles Plaintiffs to initiate court action to terminate

 the lease agreement, dispossess the tenant from the Unit, and either retain the Unit in vacancy, or

 locate a new tenant to occupy the Unit for rent – whichever the Plaintiffs deem to be in their best

 interests.

         34.      While under the lease agreement, the URLTA, and general contract principles of

 Tennessee law, Plaintiffs are entitled to also bring legal action to recover unpaid rent from non-

 paying, delinquent, and defaulting tenants at the time an eviction action is brought, this money is

 very often never recovered by Plaintiffs for several reasons:

         a. In a great majority of the eviction actions filed in the Western District of Tennessee,

               service of process is accomplished under T.C.A. §29-18-115 (e)(2)(a) by posting the

               Forcible Entry and Detainer (FED) Warrant upon the front door of the Unit. In all cases

               wherein service of process is accomplished under this statute, the trial court’s

                                                   14
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 15 of 52                        PageID 206



               jurisdiction is limited to only returning possession of the Unit to the owner or manager

               and the trial court is prohibited from awarding the owner or manager any monetary

               recovery for the tenant’s non-payment of rent.

         b. In the limited scenarios wherein personal service on the tenant of the Forcible Entry

               and Detainer (FED) Warrant is accomplished under T.C.A. §29-18-115 (e)(1), and the

               trial court awards the owner or manager a monetary judgment for the tenant’s non-

               payment of rent, owners and managers rarely recover these sums from the tenant.

         35.      As such, and as a matter of course in the industry, particularly within the Western

 District of Tennessee, Plaintiffs’ primary efforts are to promptly initiate actions against non-

 paying, delinquent, and defaulting tenants to dispossess the defaulting tenants from the Units and

 regain possession, without regard to recovering delinquent rent.

         36.      Far more important to the Plaintiffs than trying to collect these often unrecoverable

 delinquent monies, the prompt recovery of lawful use of the Unit allows the owner or manager to

 safely secure the Unit, to preserve and protect it from damage, to reduce the outlay of ongoing

 expenses, and to either retain the Unit in vacancy, or locate a new paying tenant to occupy the

 Unit.

         37.      This Honorable Court can take judicial notice of the current global pandemic of a

 respiratory disease (“COVID-19”) caused by a novel coronavirus (SARS-COV-2) which has

 impacted individuals in all fifty states, the District of Columbia, and in almost every country

 around the world.

         38.      The virus that causes COVID-19 spreads between people who are in close contact

 with one another, mainly through respiratory droplets produced when an infected person coughs,

 sneezes or talks.



                                                   15
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 16 of 52                          PageID 207



         39.     The overwhelming majority of people who contract the virus that causes COVID-

 19 never display physical symptoms or express only mild symptoms and recover without requiring

 any medical intervention; however, in some cases, especially those involving the elderly, or those

 with certain underlying medical conditions such as cancer, an immunocompromised state, obesity,

 serious heart conditions, and diabetes, the risk for severe illness requiring hospitalization is

 increased.

         40.     Though COVID-19 is present in all states, the rate of spread of the disease and the

 severity of the public health crisis, varies greatly in different parts of the United States.

         41.     As of September 14, 2020, New York has reported 32,625 deaths resulting from

 COVID-19. By contrast, across the entire State of Tennessee, 2,040 deaths resulting from

 COVID-19 have been reported.

         42.     While even one single death is too great, the data demonstrates that the severity of

 the public health crisis in the Western District of Tennessee due to COVID-19 has been far less

 than that of New York City.

         43.     This is likely, amongst other reasons, because areas of the country with greater

 population densities, such as New York, are at increased risk for spread of COVID-19 as opposed

 to areas of the country where people are living in less densely populated areas such as the Western

 District of Tennessee.

         44.     To address various aspects of the COVID-19 pandemic, on March 27, 2020,

 Congress passed the Coronavirus Aid, Relief, and Economic Security Act (Pub. L. 116-136) to aid

 individuals and businesses adversely affected by COVID-19.

         45.     Section 4024 of the Cares Act provided a 120-day moratorium on residential

 eviction filings by owners and managers of Units with a nexus to the federal government either



                                                   16
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 17 of 52                          PageID 208



 because the property receives federal rent assistance or because the property maintains federally

 related financing (referred to herein as “Covered Properties”).

         46.     Under the Cares Act eviction moratorium, Plaintiffs with Covered Properties were

 forced to continue to allow non-paying, delinquent, and defaulting tenants living in those Covered

 Properties to remain in their Units, requiring Plaintiffs to continue to unilaterally incur all the costs

 of providing these tenants with services, despite the tenants’ material breaches of the lease

 agreement and without the benefit of vital rental income.

         47.     However, in some instances, the Cares Act also provided contemporaneous relief

 to Plaintiffs with Covered Properties in the form of mortgage and tax forbearances, Paycheck

 Protection Program (PPP) forgivable loans, and other COVID-19 related government grants.

         48.     All Plaintiffs have tenants in Units who failed to pay rent during the 120-day

 moratorium on eviction, but because of the Cares Act, the Plaintiffs were unable to dispossess the

 non-paying, delinquent, and defaulting tenants and regain possession of their Units.

         49.     The Cares Act eviction moratorium enacted by Congress expired July 24, 2020, but

 contained a thirty (30) day post-expiration notice period which effectively extended the Cares Act

 eviction moratorium through August 25, 2020.

         50.     As such, eviction proceedings by owners or managers of Covered Properties against

 non-paying, delinquent, and defaulting tenants, could not be prosecuted until after August 26,

 2020.

         51.     Congress elected not to extend the Cares Act eviction moratorium.

         52.     After August 26, 2020, Plaintiffs took lawful steps to terminate defaulted lease

 agreements, dispossess tenants —many of whom were three (3) to four (4) months delinquent in

 their rent obligations to Plaintiffs— and to prosecute court proceedings to evict these tenants and

 regain lawful possession of the Units.

                                                    17
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 18 of 52                     PageID 209



        53.      On August 8, 2020, President Trump signed an “Executive Order on Fighting the

 Spread of Covid-19 by Providing Assistance to Renters and Homeowners”.

        54.      The Executive Order declared that, despite not having Congressional authorization

 to extend the Cares Act eviction moratorium, President Trump directed his administration and

 certain agencies of government within the executive branch to “take all lawful measures to prevent

 residential evictions and foreclosures resulting from financial hardships caused by COVID-19.”

        55.      The Executive Order provided that “The Secretary of Health and Human Services

 and the Director of the CDC shall consider whether any measures temporarily halting residential

 evictions of any tenants for failure to pay rent are reasonably necessary to prevent the further

 spread of Covid-19 from one State or possession into any other State or possession.”

        56.      On September 1, 2020, a public announcement was issued that “following an

 Executive Order by President Trump, the Center for Disease Control and Prevention is using its

 authority to temporarily halt evictions during the Covid-19 epidemic”.

        57.      The CDC, through its acting Chief of Staff, Ms. Witkovsky, in coordination and

 with the concurrence of Secretary Carson at HUD and Secretary Azar and Admiral Adams at

 HHS, promulgated an order styled “Temporary Halt in Residential Evictions to Prevent the Further

 Spread of Covid-19” (the “Halt Order”) which became effective upon publication in the Federal

 Register (85 Fed. Reg. 55292) on September 4, 2020.

        58.      Under the Halt Order, the preclusion on evictions against non-paying, delinquent,

 and defaulting tenants extends for four (4) additional months from September 4, 2020, through

 December 31, 2020, unless further “extended” (85 Fed. Reg. 55297).

        59.      The CDC, HUD, and HHS erroneously claim that the Halt Order is not a “rule”

 under the Administrative Procedure Act and therefore not subject to its procedural and substantive

 requirements.

                                                18
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 19 of 52                     PageID 210



           60.   The claimed legal authority asserted by the CDC, HUD, and HHS for promulgation

 of the Halt Order is Section 361 of the Public Health Services Act (42 U.S.C. § 264 and 42 C.F.R.

 § 70.2.

           61.   In relevant part, 42 U.S.C. § 264 (a) provides:

                 The Surgeon General, with the approval of the Secretary, is authorized to
                 make and enforce such regulations as in his judgment are necessary to
                 prevent the introduction, transmission, or spread of communicable diseases
                 from foreign countries into the States or possessions, or from one State or
                 possession into any other State or possession. For purposes of carrying out
                 and enforcing such regulations, the Surgeon General may provide for such
                 inspection, fumigation, disinfection, sanitation, pest extermination,
                 destruction of animals or articles found to be so infected or contaminated
                 as to be sources of dangerous infection to human beings, and other
                 measures, as in his judgment may be necessary.

           62.   42 C.F.R. § 70.2 provides:

                 Whenever the Director of the Center for Disease Control and Prevention
                 determines that the measures taken by health authorities of any State or
                 possession (including political subdivisions thereof) are insufficient to
                 prevent the spread of any of the communicable diseases from such State or
                 possession to any other State or possession, he/she may take such measures
                 to prevent such spread of the diseases as he/she deems reasonably necessary,
                 including inspection, fumigation, disinfection, sanitation, pest
                 extermination, and destruction of animals or articles believed to be sources
                 of infection.

           63.   It is clear that both 42 U.S.C. § 264 and 42 C.F.R. § 70.2 are intended to address

 federal government efforts to address the spread of already contaminated persons or personal

 property —most notably foreign persons and livestock— whose contamination threatens

 introduction into the United States or interstate expansion from contaminated to non-contaminated

 U.S. States.

           64.   Neither 42 U.S.C. § 264 nor 42 C.F.R. § 70.2 provides for the termination or

 suspension of real property rights of individual citizens, nor do they provide for any action

 involving un-contaminated persons or un-contaminated property within a U.S. State (i.e., intrastate

 action or concerns).
                                                  19
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 20 of 52                       PageID 211



        65.     Neither 42 U.S.C. § 264 nor 42 C.F.R. § 70.2 terminates the fundamental

 constitutional mandate that any action which results in the taking of property be subjected to due

 process of law and be offset by just government compensation.

        66.     Furthermore, neither 42 U.S.C. § 264 nor 42 C.F.R. § 70.2 allows for the over-reach

 into non-articulated powers in violation of constitutionally protected rights.

        67.     Section 361 of the Public Health Services Act requires the concurrence of Secretary

 Carson, Secretary Azar and Admiral Adams as a pre-condition to issuing any order.

        68.     Secretary Carson, Secretary Azar and Admiral Adams, in their official capacities

 and on behalf of HUD and HHS respectively, concurred in the issuance of the Halt Order under

 42 U.S.C. § 264 and 42 C.F.R. § 70.2.

        69.      The Halt Order expressly states that it is not a rule within the meaning of the

 Administrative Procedure Act, but rather is an emergency action taken under the existing authority

 of 42 CFR § 70.2, and provides that:

        “a landlord, owner of a residential property, or other person with a legal right to
        pursue eviction or possessory action shall not evict any covered person from any
        residential property in any State…”.

        70.     A “covered person” in the Halt Order is defined as:

         “any tenant, lessee, or resident of a residential property who provides to their
        landlord, the owner of the residential property, or other person with a legal right
        to pursue eviction or a possessory action, a declaration under penalty of perjury
        that (1) the individual is using best efforts to obtain all available government
        assistance for housing; (2) the individual earns no more than $99,000.00 per year
        in income; (3) the individual is unable to pay the full rent due to a substantial loss
        of household income, loss of compensable hours of work, layoff or extraordinary
        medical expenses; (4) the individual is using best efforts to make timely partial
        payments as the individual’s circumstances permit, and (5) eviction would likely
        render the individual homeless or force the individual to move into and live in close
        quarters in a new congregate or shared living setting because the individual has
        no other available housing options.”




                                                  20
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 21 of 52                     PageID 212



         71.      The Halt Order contains a form “Declaration” that is to be executed by the non-

 paying, delinquent, and defaulting tenant and delivered to the owner or manager, asserting that he

 or she is a “covered person” within the meaning of the Halt Order.

         72.      The Halt Order does not provide for any hearing before an impartial tribunal to

 determine whether a non-paying, delinquent, and defaulting tenant is a “covered person” as a

 matter of law.

         73.      The Halt Order does not offer the property owner or manager any forum by which

 it may present evidence that a non-paying, delinquent, and defaulting tenant is not a “covered

 person” as a matter of fact.

         74.      The Halt Order does not require the non-paying, delinquent, and defaulting tenant

 to renew or re-assert his or her continued status as a “covered person” on a month-by-month basis

 and is, therefore, ambiguous and without limit.

         75.      Once a Declaration is executed and delivered to the owner or manager, the Halt

 Order forbids the owner or manager from taking any steps to evict the non-paying, delinquent, and

 defaulting tenant for four (4) months –through December 31, 2020 (allegedly subject to extension).

         76.      During this time, the Halt Order provides no financial relief or compensation to

 Plaintiffs in any form at all.

         77.      Instead, referencing 18 U.S.C. §§ 3559, 3571; 42 USC § 271 and 42 CFR § 70.18,

 the Halt Order threatens criminal penalties of up to one (1) year in prison and fines of up to

 $250,000.00 against an owner or manager who violates the Halt Order.

         78.      The Halt Order directs Attorney General Barr and the DOJ to initiate court

 proceedings sought to impose criminal penalties against owners or managers alleged to have

 violated the Halt Order.



                                                   21
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 22 of 52                     PageID 213



        79.     Criminal proceedings against these Plaintiffs for alleged non-compliance with the

 Halt Order are to be initiated by U.S. Attorney Dunavant within the Western District of Tennessee.

        80.     All Plaintiffs have tenants in Units who are delinquent in the payment of rent and

 who would be otherwise lawfully evicted from the Units under the URLTA, but for the Halt Order.

        81.     Many of these tenants have not paid rent since March 2020, and now, between the

 Cares Act eviction moratorium and the Halt Order, will not pay rent for at least ten (10) months –

 allegedly subject to even further extension.

        82.     Moreover, many of these tenants have lease agreements that have now expired and

 these tenants have both refused to pay rent and refused to surrender the Units. Between the Cares

 Act eviction moratorium and the Halt Order, these tenants will remain in unlawful possession of

 the Units for up to ten (10) months –allegedly subject to further extension.

        83.     At the same time, Plaintiffs are still being required to spend considerable sums to

 provide these non-paying, delinquent, and defaulting tenants with residential services, to repair

 and keep up the Units, to pay applicable real estate, franchise, and excise taxes, to pay mortgage

 and debt service obligations, and to provide income and livelihood to the individual Plaintiff

 owners, members, shareholders, and employees..

        84.     In the scenarios outlined above, because of the government action described herein,

 Plaintiffs are being completely denied access to, and the free use, enjoyment, and possession of,

 their property without any compensation.

        85.     This complete denial of access to, and use and possession of, their property without

 any compensation constitutes a governmental taking.

        86.     The statutory authority relied upon by the Government for this taking does not

 authorize this taking.



                                                 22
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 23 of 52                       PageID 214



         87.     The Halt Order exceeds the statutory and regulatory authority of the CDC, HUD,

 and HHS.

         88.     The right of Plaintiffs to evict a non-paying, delinquent, and defaulting tenants is

 exclusively a function of the laws of the State of Tennessee.

         89.     Neither the CDC, HUD, nor HHS have the authority to waive, dispense with, or

 suspend duly enacted Tennessee laws.

         90.     The Halt Order frustrates Plaintiffs’ constitutional right to access the State courts

 by foreclosing the availability of certain judicial relief.

         91.     Neither the CDC, HUD, nor HHS has acted within any congressionally delegated

 authority to impose the Halt Order in violation of the Supremacy Clause of the Constitution.

         92.     Nothing in the statutes or regulations cited in the Halt Order gives the CDC, HUD,

 or HHS the authority to issue the Halt Order and interfere with or suspend the operation of

 Tennessee law, and the issuance of the Halt Order (and its enforcement) therefore violates the

 Tenth Amendment to the Constitution.

         93.     Moreover, the Halt Order impermissibly commandeers the state courts of

 Tennessee and requires Tennessee courts and officials o act as arms of the CDC, HUD, and/or

 HHS to apply, enforce, and implement an unconstitutional federal mandate. This further violates

 the Tenth Amendment to the Constitution.

         94.     Even more, the savings clause included within 42 U.S.C. § 264(e), expressly

 provides that 42 U.S.C. § 264(a) and 42 C.F.R. § 70.2 cannot supersede the URLTA or other

 Tennessee state laws relating to enforcement or impairment of contracts. As such, the Halt Order

 displaces applicable Tennessee state law and authority over residential evictions in further

 violation of the Tenth Amendment.



                                                    23
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 24 of 52                        PageID 215



          95.    As a direct result of the Halt Order, these Plaintiffs have been denied their property

 and contract rights and the Halt Order unlawfully and unconstitutionally interferes with same.

          96.    As a direct result of the Halt Order, these Plaintiffs are suffering serious economic

 injury from which they may not recover.

          97.    As a direct result of the Halt Order, Plaintiffs are being unlawfully denied use and

 possession of their property.

          98.    The Halt Order, its issuance, application, and enforcement, violate the foundational

 principles of the Constitution and should be struck down.

          99.    Plaintiffs are entitled to preliminary and permanent injunctive relief enjoining the

 Defendants from enforcing the Halt Order against the Plaintiffs.

                     COUNT I: THE HALT ORDER VIOLATES 5 U.S.C. § 553 –
                          THE ADMINISTRATIVE PROCEDURE ACT

          100.   Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

          101.   The CDC purports to issue the Halt Order pursuant to 42 U.S.C. § 264 (a.k.a Section

361 of the Public Health Service Act) and 42 C.F.R. § 70.2.

          102.   The Halt Order attempts to remove itself from the ambit of the Administrative

 Procedure Act by simply stating that it is “not a rule within the mearing of the Administrative

 Procedure Act but rather an emergency action taken under the existing authority of 42 C.F.R. §

 70.2.”

          103.   The Halt Order is of generally applicability.

          104.   The Halt Order has a future effect.

          105.   The Halt Order is designed to implement, interpret, or proscribe law and/or policy.

          106.   The Halt Order constitutes a legislative act and the CDC, by and through the Halt

 Order, is attempting to promulgate and enforce a rule with the effect of law.
                                                24
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 25 of 52                       PageID 216



        107.    The Halt Order is a “rule” within the meaning of the Administrative Procedure Act.

        108.    The Halt Order is a final action under the Administrative Procedure Act.

        109.    The Halt Order runs afoul of non-delegation and separation of powers principles.

        110.    42 U.S.C. § 264, which provides in relevant part:

            The Surgeon General, with the approval of the Secretary, is authorized to make
            and enforce such regulations as in his judgment are necessary to prevent the
            introduction, transmission, or spread of communicable diseases from foreign
            countries into the States or possessions, or from one State or possession into
            any other State or possession. For purposes of carrying out and enforcing such
            regulations, the Surgeon General may provide for such inspection, fumigation,
            disinfection, sanitation, pest extermination, destruction of animals or articles
            found to be so infected or contaminated as to be sources of dangerous infection
            to human beings, and other measures, as in his judgment may be necessary.


        111.    42 CFR § 70.2 which provides in relevant part:

            Whenever the Director of the Center for Disease Control and Prevention determines
            that the measures taken by health authorities of any State or possession (including
            political subdivisions thereof) are insufficient to prevent the spread of any of the
            communicable diseases from such State or possession to any other State or possession,
            he/she may take such measures to prevent such spread of the diseases as he/she deems
            reasonably necessary, including inspection, fumigation, disinfection, sanitation, pest
            extermination, and destruction of animals or articles believed to be sources of infection.

        112.    The alleged enabling statute, 42 U.S.C. § 264 (as well as 42 C.F.R. § 70.2), must

 be construed in a way that avoids constitutional problems.

        113.    In order to avoid the various constitutional problems presented by the CDC’s (and

 other Defendants’) interpretation of 42 U.S.C. § 264 (and 42 C.F.R. § 70.2), in promulgating the

 Halt Order, requires the Court construe the statute (and regulation) narrowly.

        114.    The CDC’s (and other Defendants’) interpretation of 42 U.S.C. § 264 (and 42

 C.F.R. § 70.2) violates several canons of construction, including, but not limited to, ejusdem

 generis.

        115.    The Halt Order is ultra vires in nature.


                                                 25
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 26 of 52                         PageID 217



         116.      The CDC Halt Order purports to subject individuals and business entities to

 criminal penalties for any violation of the Halt Order, including, but not limited to, confinement

 for not more than one (1) year and/or the imposition of a monetary penalty up to $250,000.00.

         117.      The Halt Order unlawfully attempts to establish new, or expanded, criminal actions.

         118.      Congress has not delegated the CDC (or any of the other Defendants) authority to

 implement sweeping economic regulations, and in particular, regulations that are based on possible

 second-order effects.

         119.      Congress has not delegated the power to, nor authorized, the CDC (or any of the

 other Defendants) to promulgate any order, rule, and/or regulation related real property rights.

         120.      Congress has not delegated the power to, nor authorized, the CDC (or any of the

 other Defendants) to promulgate any order, rule, and/or regulation related to evictions.

         121.      Congress has not delegated the power to, nor authorized, the CDC (or the other

 Defendants) to impose and/or prosecute criminal sanctions like those included within the Halt

 Order against American citizens.

         122.      Even if Congress did delegate the CDC (or the other Defendants) the authority and

 power to promulgate sweeping economic rules, regulations, and/or orders, the CDC has exceeded

 that authority.

         123.      The CDC (and the other Defendants) failed to satisfy the prerequisites for the lawful

 promulgation and/or enactment set forth in the Administrative Procedure Act.

         124.      Specifically, but without limitation, the CDC (and the other Defendants) failed to

 undertake the mandated notice-and-comment requirements under the Administrative Procedure

 Act.




                                                    26
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 27 of 52                      PageID 218



        125.    No exception to the procedure set forth in the Administrative Procedure Act exempt

 the CDC (or the other Defendants) from undertaking the prerequisites in the Act, including,

 without limitation, those set forth in 5 U.S.C. § 553(b).

        126.    The CDC (and the other Defendants) failed to satisfy the substantive prerequisites

 for the lawful promulgation and/or enactment set forth in the Administrative Procedure Act.

        127.    The Halt Order is arbitrary and capricious.

        128.    The promulgation and enactment of the Halt Order is not based upon sufficient

 evidence, whether scientific, anecdotal, of otherwise.

        129.    The Halt Order’s intended effect is implausible.

        130.    The Halt Order makes conclusions that are not supported by, and contrary to,

 existing evidence.

        131.    The Halt Order, and the CDC, failed to articulate any rational connection between

 facts found and conclusions made in promulgating and enacting the Halt Order.

        132.    The Halt Order is overly broad and vague.

        133.    The Halt Order is not limited in temporal scope.

        134.    The Halt Order is not narrowly tailored to meet the threat it purports to mitigate.

        135.    Plaintiffs request the Court immediately strike down, vacate, hold unlawful, and set

 aside the Halt Order pursuant to, inter alia, 5 U.S.C. § 706.

                         COUNT II: VIOLATION OF THE TAKINGS CLAUSE

        136.    Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

        137.    The Takings Clause of the Fifth Amendment to the Constitution provides: “[N]or

 shall private property be taken for public use without just compensation.” U.S. Const. Amend. V.



                                                  27
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 28 of 52                     PageID 219



        138.    The aim of the Takings Clause is to prevent the Government from forcing some

 people, alone, to bear public burdens which, in all fairness and justice, should be borne by the

 public as a whole. Eastern Enterprises v. Apfel, 524 U.S. 498, 522 (1998).

        139.    Determination of whether there is a constitutionally impermissible taking involves

 a fact-intensive inquiry.

        140.    Plaintiffs all have property interests in the Units leased to these non-paying,

 delinquent, and defaulting tenants.

        141.    The non-payment of rent by these tenants constitutes a monetary breach of these

 lease agreements.

        142.    Under both URLTA and general contract principles of Tennessee law, Plaintiffs are

 lawfully permitted to terminate non-paying, delinquent, and defaulting tenants’ lease agreements,

 take action to dispossess the tenants, and recover use and possession of the Units.

        143.    Because of the Halt Order, however, Plaintiffs are strictly precluded from

 terminating the lease agreements of these non-paying, delinquent, and defaulting tenants or from

 taking action to dispossess the non-paying, delinquent, and defaulting tenants and recover use and

 possession of the Units

        144.    The preclusions resulting from the Halt Order amount to total deprivation of the

 use and enjoyment of the Units by the owners and managers for a period of not less than four (4)

 months.

        145.    The Halt Order deprives Plaintiffs of rental income for their property because under

 URLTA and general contract principles of Tennessee law, absent this Halt Order, Plaintiffs would

 be lawfully permitted to terminate the lease agreements of the non-paying, delinquent, and

 defaulting tenants, take action to dispossess the tenants, recover use and possession of the Units,

 and contract with new tenants who would pay rent.

                                                 28
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 29 of 52                      PageID 220



        146.    The Halt Order implements a permanent physical occupation over Plaintiffs’

 property. Loretto v. Teleprompter Manhattan CATV Corp. 458 US 419 (1982).

        147.    The Halt Order has the effect of taking property away from the Plaintiffs’ and

 transferring Plaintiffs’ lawful rights to use and enjoyment over their property to the non-paying,

 delinquent, and defaulting tenants.

        148.    This constitutes a government taking for “private use”.

        149.    Because this governmental taking is for a “private use” (i.e. the private use of the

 non-paying, delinquent, and defaulting tenants) the Halt Order is unlawful in that it violates the

 Takings Clause which prohibits any and all types of government taking for “private use”.

        150.    Despite the Halt Order’s clear private use effect, the CDC, HUD, and HHS have

 claimed that the purported reason for issuing the Halt Order is a “public use” –to reduce the risk

 of increased homelessness, and thus reduce the risk of COVID-19 spread.

        151.    Despite this assertion that the Halt Order is necessary to stop the interstate spread

 of COVID-19, the Government fails to articulate any factual or scientific basis for the necessity of

 the national mandate issued in the Halt Order and the Halt Order is, therefore, not reasonable,

 rationale, or narrowly tailored to further a compelling interest.

        152.    If the Halt Order is in fact a government taking of Plaintiffs’ property for a public

 use, the Government must provide Plaintiffs just compensation for their losses resulting from the

 government taking.

        153.    The Halt Order does not provide any compensation to the Plaintiffs for their

 financial losses resulting from the taking.

        154.    The Halt Order does not provide any compensation to the Plaintiffs for their losses

 of use and enjoyment resulting from the taking.



                                                  29
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 30 of 52                      PageID 221



        155.    The Government has not compensated the Plaintiffs, in any way, for this

 government taking.

        156.    Furthermore, and to the contrary, instead of providing the constitutionally required

 just compensation to owners and managers for this government taking of their property for alleged

 public use, the Government has instead threatened criminal prosecution against any owner or

 manager who takes any steps to regain use and enjoyment of his or her property.

        157.    Should the Halt Order be deemed a government taking for “private use,” the Halt

 Order is unconstitutional and should be struck down as such.

        158.     Should the Halt Order be deemed a government taking for “public use,” the

 constitutionally enshrined principles of justice and fairness require that the Government justly and

 fairly compensate Plaintiffs for taking and occupying their property, for lost income, use, and

 enjoyment stemming therefrom.

        159.    In either event, the Halt Order violates Plaintiffs’ rights guaranteed by the Takings

 Clause of the Fifth Amendment of the Constitution.

        160.    As a direct and proximate result of the Halt Order, the Government has taken and

 occupied Plaintiffs’ property, depriving each of the use and economic benefit of their property

 currently being held by defaulting tenants and to which Plaintiffs are lawfully entitled under

 Tennessee law, all without just compensation from the Government.

        161.    Plaintiffs seek a declaration by this Honorable Court that the Halt Order constitutes

 a Government taking without just compensation in violation of the Takings Clause of the Fifth

 Amendment to the Constitution.

        162.    Plaintiffs are entitled to preliminary and permanent injunctive relief enjoining the

 Defendants from enforcing the Halt Order against the Plaintiffs.



                                                 30
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 31 of 52                        PageID 222



                      COUNT III: VIOLATION OF SUBSTANTIVE DUE PROCESS

        163.    Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

        164.    The Fifth Amendment to the Constitution provides that: “No person shall…be

 deprived of life, liberty, or property without due process of law.” U.S. Const. Amend. V.

        165.    Plaintiffs have protected property interests under Tennessee law with respect to the

 Units currently occupied by these non-paying, delinquent, and defaulting tenants.

        166.    Plaintiffs are being deprived use and enjoyment of their property by the Halt Order,

 as, but for the Halt Order, Plaintiffs would be lawfully entitled to access and possess their property

 currently occupied by these non-paying, delinquent, and defaulting tenants.

        167.    The Due Process Clause “clothes individuals with the right to both substantive and

 procedural due process.” United States v. Salerno, 481 U.S. 739, 746 (1987).

        168.    The doctrine of Substantive Due Process provides that governmental deprivations

 of life, liberty, or property are subject to limitations regardless of the adequacy of the procedures

 employed. Parrino v. Price, 869 F.3d 392, 397 (6th Cir. 2017).

        169.    Substantive Due Process protects individuals from the exercise of power without

 any reasonable justification even in the service of a legitimate governmental objective. City of

 Sacramento v. Lewis, 523 U.S. 833, 846 (1998).

        170.    The doctrine of Substantive Due Process precludes Government from enacting

 orders that are arbitrary, wrongful, irrational, or not narrowly defined with rational bases.

        171.    The purported statutory justification for the Halt Order is 42 U.S.C. § 264, which

 provides in relevant part:

                The Surgeon General, with the approval of the Secretary, is authorized to
                make and enforce such regulations as in his judgment are necessary to
                prevent the introduction, transmission, or spread of communicable diseases
                from foreign countries into the States or possessions, or from one State or
                                                 31
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 32 of 52                      PageID 223



                possession into any other State or possession. For purposes of carrying out
                and enforcing such regulations, the Surgeon General may provide for such
                inspection, fumigation, disinfection, sanitation, pest extermination,
                destruction of animals or articles found to be so infected or contaminated
                as to be sources of dangerous infection to human beings, and other
                measures, as in his judgment may be
                necessary.

                42 U.S.C. § 264(a)

          172. The purported regulatory justification for the Halt Order is 42 CFR § 70.2 which

 provides in relevant part:

                Whenever the Director of the Center for Disease Control and Prevention
                determines that the measures taken by health authorities of any State or
                possession (including political subdivisions thereof) are insufficient to
                prevent the spread of any of the communicable diseases from such State or
                possession to any other State or possession, he/she may take such measures
                to prevent such spread of the diseases as he/she deems reasonably necessary,
                including inspection, fumigation, disinfection, sanitation, pest
                extermination, and destruction of animals or articles believed to be sources
                of infection.

                42 C.F.R. § 70.2

        173.    Based upon the purported regulatory and statutory justification, the Halt Order is

 arbitrary, wrongful, and irrational, since there is no rational basis to conclude that the CDC, HUD,

 or HHS, have such sweeping authority under 42 U.S.C. § 264 or 42 CFR § 70.2 as to deprive

 Plaintiffs of the use and benefit of their property for these purposes.

        174.    The CDC, HUD, and HHS interpret 42 USC § 264 and 42 CFR § 70.2 to allow the

 seizure of property reasonably believed to be infected or contaminated by a communicable disease

 or dangerous infection.

        175.    This interpretation is not consistent with the clear and unambiguous language of

 42 USC § 264 and 42 CFR § 70.2 which contains an exclusive and exhaustive list of permissible

 government actions.



                                                  32
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 33 of 52                        PageID 224



        176.      Nevertheless, the Halt Order as promulgated is not even limited to the CDC, HUD,

 and HHS interpretation.

        177.      The Halt Order precludes Plaintiffs from evicting non-paying, delinquent, and

 defaulting tenants occupying Plaintiffs’ property even without claim —let alone evidence in

 support of such a claim— that the non-paying, delinquent, and defaulting tenant to be evicted has

 been diagnosed with COVID-19, or that the property subject to the Halt Order has been

 contaminated with COVID-19. As such, the Halt Order is an irrational and wrongful exercise by

 the CDC, HUD, and HHS of powers granted them by 42 U.S.C. § 264 and 42 C.F. R. § 70.2.

        178.      The CDC, HUD, and HHS have implemented the Halt Order banning Plaintiffs

 from evicting non-paying, delinquent, and defaulting tenants unlawfully residing in Units within

 the Western District of Tennessee (and throughout the United States) based upon a finding that

 COVID-19 rates in New York City rival the 1918 flu.

        179.      This Halt Order was decreed without any regard to the fact that the infection rate in

 New York City, the population density of New York City, and the number of homeless in New

 York City is materially different than within the Western District of Tennessee.

        180.      The Halt Order offers no data or evidence to even suggest –let alone data or

 evidence that demonstrates– that the far lower infection rate in the Western District of Tennessee

 as compared to that of New York City would be at all impacted if Plaintiffs in the Western District

 of Tennessee evicted non-paying, delinquent, and defaulting tenants.

        181.      To provide a sweeping national ban on Plaintiffs, and other property owners and

 managers nationwide, from evicting non-paying, delinquent, and defaulting tenants throughout the

 country based only upon data from New York City, and ignoring relevant data from other parts of

 the country, is a wrongful and arbitrary exercise of powers even under 42 U.S.C. § 264 and 42

 C.F.R. § 70.2.

                                                   33
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 34 of 52                      PageID 225



        182.    By their terms 42 U.S.C. § 264 and 42 C.F.R. § 70.2 provide for the regulation of

 contaminated articles and animals but do not confer any authority on the CDC to regulate real

 property, nor does it confer authority on the CDC to regulate non-contaminated and non-infected

 persons and premises, particularly those confined to intrastate disposition

        183.    The Halt Order is thus a wrongful and arbitrary exercise of executive power, not

 grounded in law.

        184.    The Halt Order violates Plaintiffs’ constitutionally protected rights to substantive

 due process.

        185.    As a direct and proximate result of the Halt Order, Plaintiffs have been deprived of

 the use and benefit of their property currently being held by non-paying, delinquent, and defaulting

 tenants and to which Plaintiffs are lawfully entitled under Tennessee law, all without substantive

 due process of law, in violation of the Fifth Amendment to the Constitution.

        186.    Plaintiffs seek a declaration by this Honorable Court that the Halt Order violates

 Plaintiffs’ substantive due process, in violation of the Fifth Amendment to the Constitution.

        187.    Plaintiffs are entitled to preliminary and permanent injunctive relief enjoining the

 Defendants from enforcing the Halt Order against the Plaintiffs.

                     COUNT IV: VIOLATION OF PROCEDURAL DUE PROCESS

        188.    Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

        189.    As stated previously, the Fifth Amendment to the Constitution provides that: “No

 person shall…be deprived of life, liberty, or property without due process of law.” U.S. Const.

 Amend. V.




                                                 34
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 35 of 52                      PageID 226



        190.    Procedural due process requires that the Government provide notice and an

 opportunity to be heard before depriving a person of a property interest. Warren v. City of Athens

 Ohio, 411 F.3d 697, 708 (6th Cir. 2005).

        191.    The Halt Order deprives Plaintiffs of their property rights in the Units they own

 which are being occupied under a lease agreement by non-paying, delinquent, and defaulting

 tenants, without affording the Plaintiffs an opportunity to a hearing at which the factfinder could

 determine:

        (a)     whether the non-paying, delinquent, and defaulting tenant is a “covered person”

        under the Halt Order as a matter of law;

        (b)     whether the Declaration form submitted by the non-paying, delinquent, and

        defaulting tenant is true and accurate in all respects as required under the Halt Order;

        (c)     whether evidence exists that contradicts the Declaration form submitted by the non-

        paying, delinquent, and defaulting tenant;

        (d)     on a month-by-month basis beginning September 4, 2020 and continuing for the

        duration of the Halt Order, whether there has been any material change in the non-paying,

        delinquent, and defaulting tenant’s circumstances which would change his or her status as

        a “covered person” under the Halt Order as a matter of law; and/or.

        (e)     whether Plaintiffs’ eviction of the non-paying, delinquent, and defaulting tenant

        would in fact materially increase the risk of spread of COVID-19 in the Western District

        of Tennessee.

        192.    Instead, under the Halt Order, once a Declaration is delivered to the owner or

 manager by the non-paying, delinquent, and defaulting tenant, the Halt Order forbids the owner or

 manager from taking any steps to evict the non-paying, delinquent, and defaulting tenant, without

 a hearing, for four (4) months - through December 31, 2020.

                                                   35
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 36 of 52                       PageID 227



        193.    The Halt Order is vague and ambiguous and is therefore void for vagueness.

        194.    The Halt Order violates Plaintiffs’ constitutionally protected rights to procedural

 due process.

        195.    As a direct and proximate result of the Halt Order, Plaintiffs have been deprived of

 the use and benefit of their property currently being held by non-paying, delinquent, and defaulting

 tenants and to which Plaintiffs are lawfully entitled under Tennessee law, all without procedural

 due process of law, in violation of the Fifth Amendment to the Constitution.

        196.    Plaintiffs seek a declaration by this Honorable Court that the Halt Order violates

 Plaintiffs’ procedural due process, in violation of the Fifth Amendment to the Constitution.

        197.    Plaintiffs are entitled to preliminary and permanent injunctive relief enjoining the

 Defendants from enforcing the Halt Order against the Plaintiffs.

                        COUNT V: VIOLATION OF THE TENTH AMENDMENT

        198.    Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

        199.    The Tenth Amendment to the Constitution provides: “The powers not delegated to

 the United States by the Constitution, nor prohibited by it to the States, are reserved to the States

 respectively, or to the people.”

        200.    42 U.S.C. § 264(a), only authorizes the CDC to make and enforce regulations that

 “provide for such inspection, fumigation, disinfection, sanitation, pest extermination, destruction

 of animals or articles found to be so infected or contaminated as to be sources of dangerous

 infection to human beings, and other measures, as in his judgment may be necessary.”

        201.    42 C.F.R. § 70.2, only authorizes the CDC to “take measures to prevent such spread

 of the diseases as he/she deems reasonably necessary, including inspection, fumigation,



                                                  36
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 37 of 52                          PageID 228



 disinfection, sanitation, pest extermination, and destruction of animals or articles believed to be

 sources of infection.”

         202.     Nothing in either statute or regulation purports to give the CDC, HUD, or HHS the

 authority to issue an eviction-moratorium for owners and managers in the Western District of

 Tennessee that can preempt the URLTA.

         203.     Nothing in either statute or regulation purports to give the CDC, HUD, or HHS the

 authority to preempt the Contracts Clause of Article I, Section 10 of the Constitution, the Contracts

 Clauses of the Tennessee State Constitution, or to otherwise preempt Tennessee law protecting the

 impairment or obligations of private contracts.

         204.     Nothing in the relevant statutes or regulations gives the CDC, HUD, or HHS the

 authority to order a nationwide eviction-moratorium “to temporarily halt residential evictions to

 prevent the further spread of COVID-19,” CDC Order, 85 Fed. Reg. at 55292, because the CDC’s

 authority is confined to undertaking measures providing for “inspection, fumigation, disinfection,

 sanitation, pest extermination, destruction of animals or articles found to be so infected or

 contaminated as to be sources of dangerous infection to human beings.” 42 U.S.C. § 264(a); 42

 C.F.R. § 70.2.

         205.     Although “state laws can be pre-empted by federal regulations as well as by federal

 statutes,” Hillsborough County, Fla. v. Automated Medical Lab, Inc., 471 U.S. 707, 713 (1985),

 42 U.S.C. § 264 contains a savings clause, which states: “Nothing in this section or section 266 of

 this title, or the regulations promulgated under such sections, may be construed as superseding

 any provision under State law (including regulations and including provisions established by

 political subdivisions of States), except to the extent that such a provision conflicts with an exercise

 of Federal authority under this section or section 266 of this title.” 42 U.S.C. § 264(e).



                                                   37
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 38 of 52                       PageID 229



        206.    In other words, the CDC, HUD, and HHS are statutorily and expressly de-

 authorized from issuing orders such as the Halt Order as the Halt Order seeks to supersede

 Tennessee’s URLTA and Tennessee law relating to enforceability and impairment of contracts.

        207.    Tennessee’s URLTA and laws relating to non-impairment of contracts do not

 conflict with the CDC’s authority to regulate “inspection, fumigation, disinfection, sanitation, pest

 extermination, destruction of animals or articles found to be so infected or contaminated as to be

 sources of dangerous infection to human beings.” 42 U.S.C. § 264(a).

        208.    Tennessee’s URLTA and laws relating to non-impairment of contracts “has long

 been regarded as a virtually exclusive province of the States upon which the federal government

 cannot intrude. Sosna v. Iowa, 419 U.S. 393, 404 (1975).

        209.    The Halt Order displaces applicable Tennessee law and authority over residential

 evictions and real property rights and therefore violates the Tenth Amendment.

        210.    Moreover, under the Tenth Amendment and its Anti-Commandeering Doctrine,

 neither the CDC, HUD, nor HHS have the authority to commandeer Tennessee resources to

 achieve federal policy objectives or commandeer Tennessee officers to execute federal mandates.

        211.    The Halt Order impermissibly commandeers Tennessee state courts and Tennessee

 state officers to act as arms of the CDC, HUD, and/or HHS and impermissibly commandeers

 Tennessee state courts and Tennessee state officers to apply, enforce, and implement an

 unconstitutional federal mandate. New York v. United States, 505 U.S. 144 (1992); Printz v. United

 States, 521 U.S. 898 (1997).

        212.    Neither the CDC, HUD, nor HHS have the authority to:

        (a)     order Tennessee state courts not to process residential evictions duly compliant with

        the URLTA;



                                                  38
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 39 of 52                     PageID 230



        (b)     to “compel the States to … administer a federal regulatory program.” New York v.

        United States, 504 U.S. at 188;

        (c)     to “halt” pending or forthcoming Tennessee state adjudicatory proceedings; and/or

        (d)     to modify Tennessee state judicial processes by dictating that a Declaration

        executed by a non-paying, delinquent, and defaulting tenant “shall be adequate proof or

        otherwise suffice to halt or suspend the judicial eviction action.”

        213.    Plaintiffs are entitled to declaration by this Honorable Court that the Halt Order

 violates the Tenth Amendment and its Anti-Commandeering Doctrine.

        214.    Plaintiffs are entitled to preliminary and permanent injunctive relief enjoining the

 Defendants from enforcing the Halt Order against the Plaintiffs.

                      COUNT VI: VIOLATION OF THE SUPREMACY CLAUSE

        215.    Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

        216.    Article VI, Clause 2 of the Constitution provides: “This Constitution, and the Laws

 of the United States which shall be made in Pursuance thereof; and all treaties made, or which

 shall be made, under the authority of the United States, shall be the supreme law of the land; and

 the judges in every state shall be bound thereby, anything in the Constitution or laws of any State

 to the contrary notwithstanding.”

        217.    The Supremacy Clause grants “supreme” status only to the “Laws of the United

 States which shall be made in Pursuance thereof,” i.e. in pursuance of “This Constitution.” U.S.

 Const. Art. VI, cl. 2 (emphasis added).” Id. (emphasis added).

        218.    The conditional nature of the Supremacy Clause accords supremacy to federal

 statutes or regulations made “in Pursuance of” the Constitution.



                                                 39
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 40 of 52                      PageID 231



        219.    “[A]n agency literally has no power to act, let alone to pre-empt the validly enacted

 legislation of a sovereign State, unless and until Congress confers power upon it.” New York v.

 FERC, 535 U.S. 1, 18 (2002).

        220.    “[P]reemption takes place only when and if the agency is acting within the scope

 of its congressionally delegated authority.” Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct.

 1668, 1679 (2019).

        221.    Neither the CDC, HUD, nor HHS has identified any act of Congress that

 demonstrates that the issuance of the Halt Order is within the scope of some congressionally

 delegated authority to impose a restriction on residential evictions.

        222.    Neither the CDC, HUD, nor HHS has identified any act of Congress that

 demonstrates that the issuance of the Halt Order is within the scope of some congressionally

 delegated authority to impose eviction moratoriums across the United States.

        223.    Indeed, Section 4024 of the Cares Act, which did in fact impose a Congressionally

 authorized temporary moratorium on evictions for Covered Properties, specifically and

 intentionally did not delegate any authority to any agency, much less to the CDC, HUD, or HHS.

        224.    The failure by the CDC, HUD, and HHS to establish the requisite authoritative link

 between relevant federal statute and the authority to issue the Halt Order, makes these agencies’

 ability to invoke the Supremacy Clause and deprive Plaintiffs of their rights under Tennessee state

 law exceedingly weak if not fatal.

        225.    Plaintiffs are entitled to declaration by this Honorable Court that the Halt Order

 violates the Supremacy Clause.

        226.    Plaintiffs are entitled to preliminary and permanent injunctive relief enjoining the

 Defendants from enforcing the Halt Order against the Plaintiffs.



                                                  40
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 41 of 52                      PageID 232



                           COUNT VII: UNLAWFUL SUSPENSION OF LAW

        227.    Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

        228.    Evictions are a function of the police power of the states. Cf. Edgar A. Levy Leasing

 Co. v. Siegel, 258 U.S. 242, 247 (1922) (considering the New York legislature’s authority to enact

 emergency housing laws under the state’s police power).

        229.    In Tennessee, an owner’s or manager’s rights and remedies upon a material breach

 of the lease agreement, including the right to an eviction and to recover possession based on

 nonpayment of rent, are governed by a comprehensive statutory scheme. T.C.A.§ 66-28-512;

 § 29-18-104; §§ 29-18-125, 126 , et al.

        230.    The Halt Order purports to waive or suspend the duly enacted laws that govern

 residential evictions in the State of Tennessee.

        231.    Neither the CDC, HUD, nor HHS has the authority to waive, dispense with, or

 suspend duly enacted state laws. Baker v. Carr, 369 U.S. 186, 244 n.2 (1962) (“No tribunal or

 department in our system of governments ever can be lawfully authorized to dispense with the

 laws, like some of the tyrannical Stuarts, or to repeal, or abolish, or suspend the whole body of

 them[.]”) (quoting Luther v. Borden, 48 U.S. 1, 69 (1849) (Woodbury, J., dissenting)).

        232.    To the contrary, the Constitution expressly forbids the Executive Branch from

 suspending State law.

        233.    The Constitutional doctrine of separation of powers precludes the suspension of

 State law through federal executive action, as it would effect a merger of the executive and

 legislative powers.

        234.    The CDC has not identified any act of Congress that delegated authority to impose

 the Halt Order.

                                                    41
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 42 of 52                       PageID 233



         235.    Section 264(a) authorizes the CDC only to make and enforce regulations that

 “provide for such inspection, fumigation, disinfection, sanitation, pest extermination, destruction

 of animals or articles found to be so infected or contaminated as to be sources of dangerous

 infection to human beings, and other measures, as in his judgment may be necessary.”

         236.    With no applicable grant of statutory authority to suspend laws, neither the CDC,

 HUD, nor HHS has authority to do anything to impede or diminish Tennessee’s comprehensive

 laws governing real property interests and evictions. See Home Bldg & Loan Ass’n v. Blaisdell,

 290 U.S. 398, 425 (1934) (“Emergency does not create power. Emergency does not increase

 granted power or remove or diminish the restrictions imposed upon power granted or reserved.”).

         237.    Because the CDC could not lawfully waive the application of Tennessee’s laws

 governing evictions, the Halt Order is void ab initio and must fail.

         238.    Plaintiffs are entitled to declaration by this Honorable Court that the Halt Order

 constitutes an unlawful suspension of law.

         239.    Plaintiffs are entitled to preliminary and permanent injunctive relief enjoining the

 Defendants from enforcing the Halt Order against the Plaintiffs.

          COUNT VIII: VIOLATION OF PLAINTIFFS’ RIGHTS TO ACCESS THE JUDICIARY

         240.    Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

         241.    The Article IV Privileges and Immunities Clause, the First Amendment Petition

 Clause, the Fifth and Fourteenth Amendment Due Process Clauses and the Fourteenth

 Amendment’s Equal Protection Clause, collectively provide a federal constitutional right to

 Plaintiffs to access the courts. Christopher v. Harbury, 536 U.S. 403, 415, 415 n. 12 (2002).

         242.    No state actor may systemically frustrate a plaintiff “in preparing and filing suits”

 by foreclosing a particular type of relief. Id. at 413.

                                                    42
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 43 of 52                      PageID 234



           238.   In the Western District of Tennessee, a Forcible Entry and Detainer (FED) Warrant

 under T.C.A. § 66-28-512 and § 29-18-104 is an owner’s or manager’s sole means of reacquiring

 possession of his or her Unit from a non-paying, delinquent, and defaulting tenant.

           239.   In the Western District of Tennessee, any self-help exercised by an owner or

 manager to gain possession of a Unit from a non-paying, delinquent, and defaulting tenant is

 wholly unlawful and subjects the owner or manager to both compensatory and punitive damages

 under T.C.A. § 66-28-504.

           240.   Plaintiffs are entitled under the lease agreement, URLTA and general contract

 principles of Tennessee law, to file a Forcible Entry and Detainer (FED) Warrant with the Shelby

 County Court and to obtain a Writ of Possession under T.C.A. §§ 29-18-125, 126.

           241. Plaintiffs all have tenants that are in material breach of their lease agreements for

 non-payment of rent and/or are unlawfully holding over in possession of the Units after the lease

 term has expired.

           242.    These tenants have no defenses to their material breaches and delinquencies other

 than the Halt Order.

           243.   By operation of the Halt Order, Plaintiffs are unable to access the Shelby County

 Courts to obtain a possessory judgment under T.C.A. § 66-28-512 and § 29-18-104, nor are they

 able to obtain a Writ of Possession pursuant to T.C.A. §§ 29-18-125, 126.

           244.   As a direct and proximate result of the Halt Order, Plaintiffs have no ability to

 legally dispossess tenants for non-payment, delinquency, and default and re-gain possession of

 their Units.

           245.   The Courts of Shelby County, including the Shelby County General Sessions Court,

 interpret the Halt Order as a complete bar to proceeding on a forcible entry and detainer (eviction)

 action.

                                                  43
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 44 of 52                         PageID 235



        246.    The judges of the Shelby County General Sessions and Circuit Court have

 represented to landowners, including Plaintiffs (through counsel), that the Halt Order acts as a

 complete bar to judicial action on any forcible entry and detainer action implicating the Halt Order

 vis-à-vis the Declaration(s).

        247.    Plaintiffs are entitled to declaration by this Honorable Court that the Halt Order

 systemically frustrates their right to access the Court and forecloses necessary relief.

        248.    Plaintiffs are further entitled to declaration by this Honorable Court that the Halt

 Order violates their federal constitutional right to access the courts.

        249.    Plaintiffs are entitled to preliminary and permanent injunctive relief enjoining the

 Defendants from enforcing the Halt Order against the Plaintiffs.

                COUNT IX: REQUEST FOR DECLARATORY JUDGMENT AND RELIEF

        250.    Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

        251.    Title 28 Section 2201 of the United States Code Provides:

                In a case of actual controversy within its jurisdiction…, any court of the
                United States, upon the filing of an appropriate pleading, may declare the
                rights and other legal relations of any interested party seeking such
                declaration, whether or not further relief is or could be sought. Any such
                declaration shall have the force and effect of a final judgment or decree and
                shall be reviewable as such.

        28 U.S.C. § 2201

        252.    There exists an actual case in controversy between the Plaintiffs and Defendants in

 this cause.

        253.    The Declaratory Judgment Act, 28 U.S.C. § 2201, allows those threatened with

 violation of government regulation and/or constitutionally protected rights to seek a declaration of

 the permissibility and constitutionality of the disputed governmental action before potentially

 sustaining un-compensable damages. Eastern Enterprises v. Apfel, 524 U.S. 498, 521 (1998).
                                            44
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 45 of 52                        PageID 236



        254.      The Government, through the Halt Order, has violated the Administrative

 Procedure Act.

        255.      The Government, through the Halt Order, has violated Plaintiffs’ constitutional

 rights and, among things, taken their property and property rights causing Plaintiffs’ un-

 compensable damages.

        256.      Because of the Government’s rights of immunity, Plaintiffs cannot seek monetary

 recovery from the Government for the damages Plaintiffs have sustained, and are sustaining, as a

 result of the Halt Order.

        257.      Moreover, the Halt Order violates the Administrative Procedure Act and Plaintiffs’

 constitutional rights by threatening criminal prosecution against Plaintiffs if any steps are taken by

 Plaintiffs to protect their rights and their own property and property rights and/or to diminish the

 damages they have sustained, and are sustaining, as a result of the Halt Order

        258.      Plaintiffs’ only relief can be found in this Honorable Court’s declaration that the

 Halt Order violates the Administrative Procedure Act and/or Plaintiffs’ constitutional rights and

 therefore, the Halt Order is unenforceable.

        259.      Without such immediate declaration by this Honorable Court, Plaintiffs will sustain

 even greater un-compensable damages resulting from the enforcement of the Halt Order.

        260.      For the reasons stated herein, Plaintiffs are entitled to a declaration that the Halt

 Order violates the Administrative Procedure Act and must be struck down, vacated, and of no

 further force and effect.

        261.      For the reasons stated herein, Plaintiffs are likewise entitled to a declaration that

 the Halt Order violates the Takings Clause, Substantive and Procedural Due Process Rights of

 Plaintiffs as guaranteed by the Fifth Amendment to the Constitution, the Tenth Amendment to the



                                                   45
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 46 of 52                        PageID 237



 Constitution and its Anti-Commandeering Doctrine, and the Supremacy Clause and constitutes an

 unlawful suspension of law and violation of Plaintiffs’ rights to access the judiciary.

         262.    The Halt Order should be declared unlawful, unenforceable, of no force and effect

 and void ab initio.

        COUNT X: REQUEST FOR PERMANENT INJUNCTION OR IN THE ALTERNATIVE FOR
                              PRELIMINARY INJUNCTION

         263.    Plaintiffs hereby reallege and reassert each of the foregoing paragraphs of the

 Complaint as if set forth herein verbatim.

         264.    Plaintiffs are likely to succeed on the merits of this First Amended Complaint for

 the reasons set forth in detail herein.

         265.    The Halt Order violates the Administrative Procedure Act.

         266.    The Halt Order is unconstitutional.

         267.    The Halt Order should be declared unlawful, unenforceable, of no force and effect

 and void ab initio.

         268.    In the alternative, this Honorable Court should issue a permanent injunction

 suspending operation of the Halt Order and enjoin Defendants from enforcing any element of the

 Halt Order until further Order of this Honorable Court.

         269.    As a direct and proximate result of the Halt Order, Plaintiffs are sustaining

 irreparable harm by the Government’s violation of the Administrative Procedure Act and

 Plaintiffs’ constitutional rights and rights to possession, use, and enjoyment of their property.

         270.    As a direct and proximate result of the Halt Order, Plaintiffs are sustaining

 irreparable loss and damage.

         271.    The Halt Order’s provision that non-paying, delinquent, and defaulting tenants “are

 still required to pay rent” and that Plaintiffs may recover the prior ten (10) months of non-payment

 rent beginning in January 2021 is wholly illusory.
                                                46
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 47 of 52                       PageID 238



         272.   These Plaintiffs are being irreparably damaged by denial of their right to possess

 their Units.

         273.   The public interest will be served by issuance of an injunction, as the Government’s

 actions constitute a potentially egregious violation of the Administrative Procedure Act and the

 rights and protections afforded under the Constitution.

         274.   Issuance of an injunction will not cause substantial harm to others as it will

 vindicate the Administrative Procedure Act and the due process requirements of the

 Administrative Procedure Act.

         275.   Issuance of an injunction will likewise not cause substantial harm to tenants as each

 will still have every legal right to remain in the Units for as long as each performs as required

 under the lease agreements and the URLTA.

        276.    Moreover, there is no evidence to support the Government’s claim that the eviction

 of non-paying, delinquent, and defaulting tenants from Units in the Western District of Tennessee

 will result in homelessness or that it will increase the spread of COVID-19.

        277.    The public interest will be served by issuance of an injunction, as the Government’s

 actions violate the Administrative Procedure Act and the due process requirements contained

 therein and constitute a potentially egregious violation of the rights and protections afforded under

 the Constitution.

        278.    Failure to issue an injunction threatens to destabilize the housing market and reduce

 available housing.

        279.    In the alternative, this Honorable Court should issue a preliminary injunction

 suspending operation of the Halt Order and enjoin Defendants from enforcing any element of the

 Halt Order until further Order of this Honorable Court.



                                                  47
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 48 of 52                        PageID 239



        280.      Rule 65 of the Federal Rules of Civil Procedure allows this Honorable Court to

 issue a preliminary injunction upon notice to the adverse parties. See also McNeilly v. Land, 684

 F.3d 611 (6th Cir. 2012).

        281.      Plaintiffs ask this Honorable Court to strike down the Halt Order as unlawful,

 unenforceable, of no force and effect and void ab initio, or in the alternative, to issue a permanent

 injunction suspending operation of the Halt Order and enjoin Defendants from enforcing any

 element of the Halt Order until further Order of this Honorable Court, or in the alternative, to issue

 a preliminary injunction suspending operation of the Halt Order and enjoin Defendants from

 enforcing any element of the Halt Order until further Order of this Honorable Court.

    WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that:

        1.        That process issue and Defendants be required to answer this Complaint within the

 time prescribed by law.

        2.        This Honorable Court make a declaratory finding and judgment that the Halt Order

 violates the Administrative Procedure Act and immediately strike down and vacate the Halt Order

 on that basis.

        3.        In addition to or in the alternative, this Honorable Court make a declaratory finding

 and judgment that the Halt Order violates Plaintiffs’ rights guaranteed by the Takings Clause of

 the Fifth Amendment of the United States Constitution.

        4.        In addition to or in the alternative, this Honorable Court make a declaratory finding

 and judgment that the Halt Order violates Plaintiffs’ constitutionally protected rights to substantive

 due process.

        5.        In addition to or in the alternative, this Honorable Court make a declaratory finding

 and judgment that the Halt Order violates constitutionally protected rights to procedural due

 process.

                                                   48
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 49 of 52                         PageID 240



        6.        In addition to or in the alternative, this Honorable Court make a declaratory finding

 and judgment that the Halt Order violates Plaintiffs’ rights guaranteed by the Tenth Amendment

 of the United States Constitution.

        7.        In addition to or in the alternative, this Honorable Court make a declaratory finding

 and judgment that the Halt Order violates the Anti-Commandeering Doctrine of the Tenth

 Amendment of the United States Constitution.

        8.        In addition to or in the alternative, this Honorable Court make a declaratory finding

 and judgment that the Halt Order violates the Supremacy Clause of the United States Constitution.

        9.        In addition to or in the alternative, this Honorable Court make a declaratory finding

 and judgment that the Halt Order constitutes an unlawful suspension of law.

        10.       In addition to or in the alternative, this Honorable Court make a declaratory finding

 and judgment that the Halt Order violates Plaintiffs’ constitutionally protected rights to access the

 judiciary.

        11.       In addition to or in the alternative, this Honorable Court make a declaratory finding

 and judgment that enforcement of any provision of the Halt Order is unconstitutional.

        12.       This Honorable Court make a declaratory finding and judgment that the Halt Order

 is over broad.

        13.       This Honorable Court make a declaratory finding and judgment that the Halt Order

 is void for vagueness.

        14.       This Honorable Court find and adjudge that the Halt Order should be (and is) set

 aside and held unlawful as it is:

        (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

        (B) contrary to constitutional right, power, privilege, or immunity;

        (C) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;

                                                   49
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 50 of 52                       PageID 241



        (D) without observance of procedure required by law; and/or

        (E) unsupported by substantial evidence.

        15.     This Honorable Court promptly conduct a hearing on Plaintiffs’ request that the

 Halt Order be immediately struck down and vacated.

        16.     In the event this Honorable Court does not immediately strike down and vacate the

 Halt Order, this Honorable Court issue a permanent injunction suspending operation of the Halt

 Order, and enjoining Defendants from enforcing any element of the Halt Order until further Order

 of this Honorable Court or an adjudication upon the merits.

        17.     In the event this Honorable Court does not immediately strike down and vacate the

 Halt Order or issue a permanent injunction, this Court issue a preliminary injunction suspending

 operation of the Halt Order, and enjoining Defendants from enforcing any element of the Halt

 Order until further Order of this Honorable Court or an adjudication upon the merits..

        18.     Pursuant to Fed. R. Civ. P. 65, this Honorable Court schedule and conduct a

 hearing, as soon as practicable and without delay.

        19.     For such further relief to which Plaintiffs may be entitled.


                                                      Respectfully Submitted,

                                                      GLANKLER BROWN, PLLC

                                                      /s/ S. Joshua Kahane
                                                      S. Joshua Kahane (BPR #23726)
                                                      jkahane@glankler.com

                                                      Aubrey B. Greer (BPR #35613)
                                                      agreer@glankler.com

                                                      6000 Poplar Avenue, Suite 400
                                                      Memphis, Tennessee 38119
                                                      Telephone: (901) 525-1322
                                                      Facsimile: (901) 525-2389
                                                      Attorneys for Plaintiffs
                                                 50
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 51 of 52                   PageID 242



                                CERTIFICATE OF SERVICE


         I hereby certify that on October 8, 2020, a copy of the foregoing First Amended Complaint
 was served on Leslie Cooper Vigen, Esq., Counsel for the Defendants by electronic mail to
 Leslie.vigen@usdoj.gov and to Attorney Vigen and each of the Defendants, respectively, by
 USPS, postage prepaid:

 Leslie Cooper Vigen, Esq.
 U.S. Department of Justice
 Civil Division, Federal Programs Branch
 1100 L Street, NW
 Washington, D.C. 20005

 United States Secretary of Housing and Urban Development
 c/o Associate General Counsel for Litigation - Room 10258
 451 Seventh Street, S.W.
 Washington D.C. 20410

 Honorable Benjamin S. Carson, M.D.
 United States Secretary of Housing and Urban Development
 c/o Associate General Counsel for Litigation - Room 10258
 451 Seventh Street, S.W.
 Washington D.C. 20410

 U.S. Department of Justice
 950 Pennsylvania Avenue, NW, Room 1111
 Washington, D.C. 20530

 Honorable United States Attorney General William P. Barr,
 U.S. Department of Justice
 950 Pennsylvania Avenue, NW, Room 1111
 Washington, D.C. 20530

 United States Center for Disease Control and Prevention
 1600 Clifton Road
 Atlanta, Georgia 30333

 Honorable Nina B. Witkovski, Acting Chief of Staff
 United States Center for Disease Control and Prevention
 1600 Clifton Road
 Atlanta, Georgia 30333

 United States Department of Health & Human Services
 200 Independence Avenue, S.W., Room 713-F
 Washington, D.C. 20201


                                                51
Case 2:20-cv-02692-MSN-atc Document 21 Filed 10/08/20 Page 52 of 52        PageID 243



 Honorable Secretary Alex Azar
 United States Department of Health & Human Services
 200 Independence Avenue, S.W., Room 713-F
 Washington, D.C. 20201

 Honorable Vice Admiral Jerome M. Adams, M.D., Surgeon General
 United States Department of Health & Human Services
 200 Independence Avenue, S.W., Room 713-F
 Washington, D.C. 20201

 Honorable D. Michael Dunavant,
 United States Attorney General for the Western District of Tennessee
 U.S. Attorney's Office
 167 North Main Street, Suite 800
 Memphis, Tennessee 38103



                                                    /s/ S. Joshua Kahane
                                                    S. Joshua Kahane




                                               52
